             Case 1:20-cr-00020-LTS Document 11 Filed 03/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

UNITED STATES OF AMERICA


          -v-                                                          No. 20-CR-20-LTS


ANTOINE BLOUNT, JR.

                                Defendant.

------------------------------------------------------------X


                                                     ORDER


       For the reasons stated on the record, the conditions of probation for Mr. Blount are hereby
modified to include the following:

The defendant must participate in an outpatient drug treatment program approved by the U.S.
Probation Office, which may include testing to determine whether he has reverted to using drugs or
alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The defendant will be
required to contribute to the costs of services rendered (co-payment), in an amount determined by the
probation officer, based on ability to pay or availability of the third-party payment.


          All other conditions remain in place.


          SO ORDERED.

Dated: New York, New York
       March 5, 2021

                                                                 /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge



CR Order mod of prob cond.frm      version 9/11/14
